                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

JEFFREY A. TAYLOR,

               Plaintiff,                            Case No. 1:19-CV-323-BLW

        v.                                           MEMORANDUM DECISION
                                                     AND ORDER

ALDRIDGE PITE, et. al.

               Defendants.



                                     INTRODUCTION

        The Court has before it plaintiff’s application to proceed without payment of fees.

For the reasons explained below, the Court will deny the application and dismiss this

case.

                                         ANALYSIS

        The Court is required to screen complaints brought by litigants who seek in forma

pauperis status. See 28 U.S.C. § 1915(e)(2). Plaintiff’s Complaint, or a portion thereof,

will be dismissed if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief can be granted; or (3) seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which relief can

be granted, plaintiff’s Complaint must include facts sufficient to show a plausible claim

for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). During this initial

Memorandum Decision & Order - 1
review, courts generally construe pro se pleadings liberally, giving pro se plaintiffs the

benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

Additionally, if amending the complaint would remedy the deficiencies, plaintiffs should

be notified and provided an opportunity to amend. See Jackson v. Carey, 353 F.3d 750,

758 (9th Cir. 2003).

       In his complaint, plaintiff essentially is appealing from a decision of the Ada

County District Court, arguing that the District Judge and the attorneys conspired against

him during a foreclosure action to evict him from the property. The complaint is long

and very difficult to follow. It appears to be an appeal from the Ada County Judge’s

decision and does not contain any grounds for federal jurisdiction. The plaintiff fails to

explain why he is unable to appeal that decision through the Idaho state courts.

       In a decision filed September 24, 2019, the Court found the complaint to be

frivolous and found that it fails to state a claim upon which relief can be granted. The

Court granted the plaintiff ten days to file an amended complaint and identified in detail

the issues that plaintiff needed to resolve in the amendments. Almost two months have

gone by but plaintiff has not filed any proposed amendments. Consequently, the Court

will deny the application to proceed in forma pauperis and dismiss this action.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the application to proceed


Memorandum Decision & Order - 2
in forma pauperis (docket no. 1) is DENIED, and this action is DISMISSED. The Clerk

shall close this case.



                                             DATED: November 29, 2019


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




Memorandum Decision & Order - 3
